No. 14-0100 – State of West Virginia ex. rel., John Perdue, Treasurer v. Nationwide
              Life Insurance Co.
                                                                              FILED
                                                                           June 16, 2015
                                                                         RORY L. PERRY II, CLERK
Justice Ketchum, concurring:                                           SUPREME COURT OF APPEALS
                                                                           OF WEST VIRGINIA




              I agree that life insurance companies must take affirmative steps to locate

and pay beneficiaries of life insurance policies and pay abandoned life insurance

proceeds to the unclaimed property fund. I would have, however, gone further and

required the life insurance companies to regularly search for deceased insured’s by using

the Social Security Administration Death Master File. (DMF).

              It is estimated that there is over one billion dollars in death benefits held by

insurance companies that are unclaimed by the beneficiaries of deceased policy holders.1

The insurance companies hold onto the policy proceeds without attempting to use

technology to determine if the insured has died and track down beneficiaries.

              Insurance companies regularly search the DMF to determine if an annuitant

has died allowing it to terminate annuity payments. Conversely, most have not used the

DMF to determine if a life insured has died resulting in the payment of life insurance

benefits. Life insurance companies have used the DMF when it is to their benefit and

ignored the DMF when it may cause them to pay money.

              I would require the insurance companies to use the DMF. They should be

required to use this publicly available information to determine if their insured has died.


       1
        Devin Hartley, A Billion Dollar Problem: The insurance industry’s widespread failure
to escheat unclaimed death benefits to the states, 19 Conn. Ins. L.J. 363 (2012-2013).
Ignoring the DMF enriches the life insurance industry to the detriment of their

policyholder’s beneficiaries and allows them to keep money that should be paid to the

unclaimed property fund.